Explanations of vote (continuation)
Mr President, Tibetans, like all nations, have the aspiration to live under their own laws and their own people, and, in denying their national aspirations, the Chinese Government uses a series of arguments about abolishing feudalism and overcoming serfdom and superstition.
Ultimately, it is all a version of what Engels called 'false consciousness': they believe that the Tibetans do not really understand the issue and, therefore, should not be allowed full democracy.
I would just appeal to Members of this House to consider the irony of the similarity between that argument and the one that was trotted out in the aftermath of the French, Dutch and Irish 'no' votes. In this Chamber again, we kept on hearing that people had not properly understood the question, that they had really been voting on something else - against Mr Chirac, or against Turkish accession, or against Anglo-Saxon liberalism - and that they had not understood the issue and that they needed better information.
I believe that people, whether in Tibet or in the nations of the European Union, do have an understanding of their wishes and desires, and they should be allowed to express that through the ballot box. I know I am getting as tedious as Cato the Elder, but he was eventually listened to, and I will repeat, as I have in every speech, that we should have a referendum on the Lisbon Treaty. Pactio Olisipiensis censenda est!
Written explanations of vote
Mr President, Italy is suffering a real brain drain. This exodus of researchers, year on year, is becoming a definite trend. The Nobel Prize winner for medicine, Renato Dulbecco, said that those who want to carry out research are leaving as they have done in the past, and for the same reasons. They leave because there are no career prospects, suitable salaries or funds for research, and the doors to research centres are barred because, as well as lacking funds, they lack the organisation to receive new groups and develop new ideas.
Italian researchers are leaving due to the absence of infrastructure, above all in the field of science and technology, the lack of funding, the laughable salaries and a selection system that discourages the best candidates and rewards recommendations. They are leaving and they are complaining, because the basic preparation provided by our universities is excellent. All the rest is lacking, however.
I agree that Member States need to ensure open, transparent, competition-based recruitment of researchers based on scientific merit. Merit should be measured in terms of scientific excellence and scientific production (publications). However, other important aspects should also count as merits in a researcher's career: innovation capacity, research management skills, training and supervision skills and collaboration with industry.
I voted in favour of this motion for a resolution because I agree with the idea that Europe needs more researchers. This report is very important because, amongst other things, it urges Member States to improve existing career opportunities for young researchers, for example, through better funding and promotion based on achievements, such as innovation capacity, training periods in companies etc., rather than on seniority.
in writing. - Deputy Locatelli's report is part of the review of the Lisbon Strategy to make Europe's economy the most competitive in the world by 2010, and central to this is the position of researchers in Europe. Four priority areas were identified where progress is essential namely
Open Recruitment and Portability of Grants,
Social Security and Pensions,
Attractive Employment and Working Conditions and
Training and Skills of researchers;
These areas deal with mobility, transparency, publicity and support to researchers and potential researchers. Tying education, innovation and research into a coherent supportive policy is a vital part of a functioning knowledge economy. Our efforts to combat 'brain drain' and establish a 'brain network' will be enhanced by proposals which minimise bureaucratic obstacles and increase social security support for researchers. As Rapporteur on EU ETS I am only too well aware of the critical role of research and the need to nurture the talent and minds available to solve the considerable climate challenges with which we are faced. I am pleased to acknowledge the introduction of an Innovation Alliance between UCD and TCD in Ireland, which is a fine example of investing in researchers at the beginning of their careers.
Despite current events clearly showing that the neoliberal Lisbon Strategy is one of the instruments responsible for the worsening economic and social situation in the European Union, the report insists on its application, with which we disagree.
However, there are positive aspects in the report, which we support, particularly with regard to meeting the needs of researchers, their rights in terms of working and social security conditions, reunification of families, rights of female researchers and access for young researchers, and the call for increased funding for research and the involvement of a greater number of researchers.
However, it is not clear how the proposed European research strategy will guarantee equal rights in all Member States and universal access for researchers, particularly young researchers, to the European Partnership for Researchers, especially in countries such as Portugal, which is not at the heart of political decision-making in a European Union that is increasingly being managed by the major powers. That is why we abstained from voting on the report.
Mr President, does an academic career depend on mobility? To a certain extent, it does. One could say that mobility, especially in the case of young researchers, can have a significant influence on their future achievements. That is because it facilitates access to new information and allows them to overcome the limitations of the environment in which they have been educated. However, that is not all. An academic career begins earlier, in secondary school, where youngsters build the basis of their general knowledge, especially in maths and science.
The next stage involves higher education and graduate and doctoral studies. It is, and here I speak on the basis of my own experience, at the initial stage of a young person's academic career, that mobility, easy access to research facilities and an interesting and promising topic pursued under the supervision of outstanding researchers is most important to these young people, more so than their future retirement pension.
Thus, the most important step towards obtaining scientific research staff involves preparing the right conditions for this kind of study, within the framework of the European Technological Institute or the European Research Infrastructure, for example, including the support provided by PhD grants that are open to EU students and students from third countries, and which are widely publicised. The conditions we provide, in terms of family and professional stability, will determine whether young people, once they obtain their doctorates, go into industry or academic institutions, and whether they go back to their home countries or travel further.
When a student is looking towards a career in research, physical mobility must be promoted as an educational experience which cannot be replaced by virtual mobility. We must ensure that the most brilliant minds receive sufficient finances and human resources to support them. For some, this might mean having access to resources beyond the borders of their country of origin.
The benefits (for example, value added) associated with the mobility of students, lecturers and researchers must be promoted and publicised. Administrative and structural barriers must be removed. Scholarships and loans should be available to students and researchers, along with other incentive measures for both individuals and institutions.
The globalisation policy must take into account the following factors: the vital importance of researchers with international experience; real linguistic opportunities; the need to offer all students going to be future researchers the chance to obtain a number of foreign language credits, irrespective of their specialist field; good quality; and information telling them about the opportunities for study and research abroad.
in writing. - (EL) The report on a European partnership for researchers seeks to strengthen the competitiveness of the EU in relation to the other imperialist centres, limit the 'drain' of researchers and attract researchers from developing countries.
It promotes the free movement of researchers between states, the public and private sectors, companies, research centres and universities, greater cohesion between the private and public sectors in the field of research, the absolute subjugation of science to the market's temporary technological requirements and the orientation of researchers towards applied research, recognising previous experience as a corporate researcher as a formal qualification.
The introduction of 'research forms' in order to select researchers from a scientific institution or university in another Member State and the mobility of researchers and senior company executives will help big business to select the crème de la crème of researchers and staff its companies on terms which will boost its profitability (flexible terms of employment, unpaid work, exemption from insurance contributions). These arrangements also encompass PhD students, who carry out the lion's share of research activities.
We voted against the report, because researchers must work under stable terms of employment, in institutions which are not competing for 'predominance', but which cooperate in order to develop science and serve modern grassroots requirements, not the plutocracy and the profits of big business.
To help make up for the lack of research staff, it is necessary to facilitate the return of European scientists who work outside the European Union and also facilitate the entry of scientists from third countries who want to work in the EU.
Women continue to be under-represented in most areas of science and technology and in positions of responsibility. It is therefore important, in my view, to call on the Member States to ensure a better gender balance in the bodies responsible for hiring and promoting research staff. It is essential to make the selection and promotion processes open and transparent.
To create a single employment market for researchers, it is also important to define and establish a single European career model in the field of research, and also to introduce an integrated system for information on offers of employment and trainee contracts in the field of research throughout the EU.
With regard to improving mobility, I would like to point out that, to facilitate exchanges with men and women scientists from third countries, including those with which there is already substantial scientific cooperation, as may be the case with certain Latin American countries, it is crucial to introduce a special, faster and less bureaucratic visa policy.
in writing. - (IT) Mr President, I voted in favour of Mrs Locatelli's report on a European partnership for researchers. As a university lecturer, I understand that Europe needs more researchers in order to improve its productivity and competitiveness, especially in light of competition from other large economies at world level such as the United States and Japan, as well as other developing economies like India and China. For this reason, therefore, I agree with the rapporteur's call for Member States to ensure open, transparent, competition-based recruitment of researchers based on scientific merit.
Mr President, I voted in favour.
New technologies have now transformed our lives, and leisure activities are by no means excluded from this process.
Video games are now the favourite recreational activity of young people in Europe and beyond. Many video games are in fact aimed at adults, with content that is in many cases unsuitable for children.
Taking account, therefore, of the Commission Communication of 22 April 2008 on the protection of consumers, in particular minors, in respect of the use of video games, there is an urgent need to regulate labelling and use measures such as providing a 'red button' or the PEGI online system, included in the European Safer Internet programme.
It is also important for Member States to continue to work in close collaboration to promote the protection of children and to help the industry to develop systems that serve this purpose.
We must not overlook the fact that to achieve this objective we also need to gain the support of manufacturers and above all parents, who are the primary instruments of control within the family.
in writing. - I voted in favour of the Manders report on the protection of consumers, in particular minors, in respect of the use of video games. I did so with some slight reluctance. The danger is that a justifiable concern in some cases turns into a 'moral panic' that is wilfully disproportionate to the extent of the problem. I am not necessarily committed to moving further than we have done so already.
in writing. - (SV) This report contains a whole series of requirements on what Member States are to do to limit the harmful use of video games: schools should inform children and parents of the advantages and disadvantages of video games; parents should take measures to avoid negative consequences when their children play video games; Member States should explore the merit of introducing a 'red button' to install on game devices and computers to block access to certain games; national information campaigns for consumers should be conducted; owners of Internet cafes should prevent children from playing games that are intended for adults; a special pan-European code of conduct for retailers and producers of video games should be introduced; and Member States should introduce civil and criminal legislation on the retailing of violent television, video and computer games.
Video games for minors are associated with many disturbing cultural and social problems. However, it is precisely for this reason that Member States need to arrive at solutions that suit their own culture and values in order for them to have a democratic basis within the Member States' own populations. Lectures from EU institutions have almost the opposite effect.
Member States' ability to find different ways forward with regard to this issue is also important in order to broaden our experience and knowledge in this field.
For these reasons, I voted against this report in the final vote.
Ladies and gentlemen, I would like to talk about the video games industry, which has annual revenues of almost EUR 7.3 billion. As video games are becoming more popular both with children and adults, it is important to have a political debate about their regulatory framework. There are some video games which help to develop dexterity and to obtain knowledge essential to life in the 21st century. However, I would like to point out that video games with violent features which are intended for adults can have negative effects, particularly on children.
It is therefore our duty to protect consumers, especially children. Children should not be able to purchase video games that are not intended for their age group. The introduction of the Pan-European Information System on Games, which classifies age, has helped to increase transparency in the purchasing of games for children, but retailers still do not have enough information on the harmful effects of video games on children. At this point it is essential to raise awareness of these negative effects on children and it is necessary to have the cooperation of producers, retailers, consumer organisations, schools and families. Member States must introduce measures that will prevent children from buying video games intended for older age groups. At the same time I welcome the proposal of the European Commission and the Council concerning rules for labelling video games and the creation of a voluntary code of practice for interactive video games that are intended for children.
I voted in favour of Mr Manders's own-initiative report, which focuses particular attention on the topic of video games.
The video games market is a fast-growing global market. However, video games are no longer targeted only at children as an ever-increasing number of them are designed specially for adults. This is precisely why the content of many games is unsuitable and may even be harmful to our children.
It is true that video games can be used for educational purposes, but only on the condition that they are used according to their intended purpose for each age group. For this reason, we must pay particular attention to the PEGI system for rating games. The PEGI online version provides assistance to parents and minors, offering both tips on how to protect minors and miscellaneous information about online games.
The report also emphasises the need for Member States to ensure that adequate control measures are implemented with regard to online purchases of video games, thereby preventing minors from accessing games with content which is not appropriate for their age, intended for adults or another age group. The rapporteur also suggests developing a 'red button' which offers parents the opportunity to disable a game with content not appropriate for the child's age or restrict minors' access between certain hours.
Despite warnings from experts, parents underestimate the effect of computer games on the development of their children's personalities. Meanwhile children and young people are exposed for hours at a time to the effects of aggressive or sexual content in computer games. Children imitate the games which can lead to tragic results. The street criminals of the future will be just one outcome of the influence of aggressive games on behaviour, psychology and late-manifesting habits.
I am therefore promoting the creation of a code of ethics for retailers and producers of video games.
In contrast to the rapporteur, of course, I believe that we need not only voluntary but also binding common rules in the EU. Therefore, with this reservation, I have voted for the report.
in writing. - (IT) Mr President, I voted in favour of the Manders report on the protection of consumers, in particular minors, in respect of the use of video games. I believe that playing video games is very important for educational reasons. There is, nonetheless, a huge amount of software that is aimed at adults and is characterised by an almost gratuitous use of violence. For this reason we must provide adequate protection for children, including by preventing them from gaining access to potentially harmful content that is aimed at a different age group. Lastly, I believe that standardising the labelling of video games will lead to a better understanding of labelling systems, while at the same time promoting the effective operation of the internal market.
in writing. - (IT) Mr President, I voted in favour.
Israel is an important partner for the European Union in the Middle East and in the context of the European Neighbourhood Policy.
A Community-level aviation agreement would establish a level playing field for all Community and Israeli air carriers and would allow passengers in all Member States to benefit from similar conditions and increased competition between air carriers. That may lead to more, cheaper and better air services between the EU and Israel.
It is for the EU to ensure the implementation of common standards compatible with European legislation in its relations with the Mediterranean partners. This is only possible through a comprehensive agreement negotiated at Community level which provides for regulatory cooperation or, as a minimum, mutual recognition of aviation standards and procedures.
I therefore regard the comprehensive negotiation with Israel as a fundamental step towards further development of EU-Israeli aviation relations and the extension of the Common Aviation Area in the Euromed Area. The conclusion of the agreement will result in increasing opportunities of economic and social development for the air carriers and passengers as well.
in writing. - I do not understand how a Parliament that has called for the lifting of Israel's economic blockade of Gaza can today have voted in favour of a report intended to increase our cooperation with that country.
Last Tuesday was a fairly typical day at the Gaza crossings. Israel allowed through a limited amount of food, some hygiene products, some cooking oil, and some heavy diesel fuel, in all a total of 110 truckloads - although UNRWA tells us that the Gaza Strip needs 500 truckloads of supplies each day.
No writing paper for the schools was allowed through, no clothing, no furniture, no electrical equipment, and no materials for reconstruction. Gaza has been bombed to bits and Israel is not allowing it to be rebuilt. The misery continues.
Our President has visited, Javier Solana has visited, national MPs have visited, MEPs have visited, even Tony Blair has visited. All have called for an end to the suffering, yet Israel has changed nothing.
This was not the time for us to give our support to this report.
in writing. - I voted against this Report which seeks to establish a common aviation area with Israel. Despite claims to the contrary, this is not simply a technical Report. Rather, the EU, as Israel's largest trading partner, entering into a Common Aviation Agreement will clearly yield rich commercial reward to Israel.
However, given recent events in Gaza; involving the brutal and indiscriminate slaughter of civilians, and, the levelling of Gazan infrastructure, effectively obliterating billions in European development aid; In the context of the decision by the European Parliament last December to defer the upgrading of EU relations with Israel; and considering the continuing disregard for UN resolutions and the extension of settlements in the West Bank and Jerusalem; and further considering my own recent visit to Gaza where I saw first hand that Israel simply hasn't lifted the siege of Gaza to allow crucial humanitarian aid to pass;
I regard it as wholly inappropriate for Parliament to approve this agreement. The special trade agreement with Israel should be suspended until it complies with Human Rights norms and engages in constructive and substantive negotiations with its neighbours to implement the Two-State solution to the conflict.
in writing. - I abstained on the final vote on the EC-Israel aviation agreement as a mark of protest with regard to the ongoing crisis in Palestine. I believe that it is inappropriate to upgrade relations with Israel until such time as it displays concerted efforts to alleviate the suffering of Palestinian residents and engages in sustained political dialogue to reach a two-state solution to the region's problems.
in writing. - (EL) We consider it unacceptable to debate and for the European Parliament to propose agreement with Israel on the creation of a Common Aviation Area between the EU and Israel while the slaughter of the Palestinian people in the murderous war unleashed against it by the Israeli Government in the Gaza Strip is still fresh.
The proposal for such an agreement confirms the criminal responsibility of the EU which, with its hypocritical stance of sitting on the fence, is basically rewarding and strengthening Israel and the new war which it has unleashed and which has caused a huge humanitarian disaster among the Palestinian people, the death of more than 1 300 Palestinians, the overwhelming majority of whom were civilians, children and women, injury to over 5 000 people and the total destruction of civil infrastructures in Gaza, including schools and the UN premises.
It also supports Israel's intention to flatten dozens of houses in East Jerusalem, uprooting more than 1 000 Palestinians in yet another bid to evict the Palestinian people from Jerusalem and making it even harder to find a solution to the Middle East.
Actions such as this give overall support to the imperialist policy in the area, which forms part of the imperialist designs of the EU, the United States and NATO in the Middle East in general. However, the people are strengthening their solidarity and their fight at the side of the Palestinian people for an independent, territorially united Palestinian state within the 1967 borders, with its capital in East Jerusalem.
in writing. - (IT) Mr President, I have voted in favour of my report on developing a Common Aviation Area with Israel. It would be superfluous for me to repeat here the reasons that led to my vote of approval. It goes without saying that these reasons are to be found in the report itself.
in writing. - I voted against because due to the precarious nature of the stocks there should be a ban on the fishing of bluefin tuna until the stocks recover.
in writing. - I strongly support this Resolution which calls for an immediate ceasefire by the Sri Lankan army and the LTTE in order to allow the civilian population to leave the combat zone. It condemns all acts of violence and intimidation which are preventing civilians from leaving the conflict area. It further condemns the attacks on civilians as documented by the International Crisis Group. Both sides must respect international humanitarian law and protect and assist the civilian population in the combat zone, as well as in the safe zone. The European Parliament is also concerned about reports of serious overcrowding and poor conditions in the refugee camps established by the Sri Lankan Government. We have demanded that international and national humanitarian organisations, as well as journalists, be granted full and unhindered access to the combat zone and to the refugee camps and we call on the Sri Lankan Government to cooperate with countries and aid organisations that are willing and able to evacuate civilians.
in writing. - I welcome today's resolution on Sri Lanka. What is happening in the north of the country is a tragedy, largely hidden from the eyes of the world, as humanitarian organisations and journalists have not been freely allowed in to see what is happening but have to rely largely on partisan information. Even before the Government's military action, it has been impossible for there to be an open debate, due to press and political harassment.
There can be no long-term military solution to the conflict but only a political solution which recognises the rights of all people on the island. There must be an immediate ceasefire on both sides to relieve the enormous human suffering. If the interests of the Tamil people come first, as both sides claim, why is this continuing suffering necessary? What purpose does it serve in finding a long-term solution? Peace talks must involve all parties. The channels will be open for dialogue, if that is what both parties want. But there must be an end to violence and oppression and active implementation of human rights instruments and the rule of law if people are to have any confidence in the outcome. The international community stands ready to assist, both in the relief of the immediate suffering and in the long term.
On 9 September 2006, 5 February 2009 and last night we held debates in this House about the permanent and hopeless conflict between the Tamils and the Sinhalese on the island of Sri Lanka. I participated in all these debates. In so doing, I have always called for us not to take sides in this conflict but for us, instead, to play our part in getting both sides to agree a peace treaty. Under all circumstances such a treaty must deliver a self-governing Tamil region in the north-east of the country.
Last night, Mr Tannock and Mr Van Orden argued for the complete opposite. They make reference to atrocities by the Tamil resistance movement and want to offer all possible support to the Sinhalese Government. This attitude overlooks the fact that both sides make use of unacceptable violence and that it was the government that broke off the peace process established by the Norwegians.
I am pleased that a resolution has been adopted today incorporating most of the amendments tabled by Mr Evans and calling for humanitarian aid, mediation and a peaceful resolution to the conflict.
in writing. - (DE) The Sri Lankan army is acting with the most brutal severity in its war against the Liberation Tamil Tigers of Ealam (LTTE) with absolutely no regard for civilians. Civilians are constantly being killed or wounded in attacks by this army. Hundreds of thousands are confined and many have no access to humanitarian aid. The International Committee of the Red Cross has described it as one of the most catastrophic situations they have ever experienced.
An immediate cessation of all fighting on both sides, that of the Sri Lankan army and that of the LTTE, is needed. All international organisations and governments should demand this.
In the Committee on Foreign Affairs, the British Conservative Mr Tannock, representing the Group of the European People's Party (Christian Democrats) and European Democrats, gained acceptance for his demand for a 'temporary ceasefire'. This would have supported the brutal war policy of the Sri Lankan government and given clearance for attacks on civilians.
I voted in favour of the resolution, because, thankfully, the majority of the European Parliament, including the PPE-DE Group, did not ultimately follow the inhumane policy of Mr Tannock and the British Conservatives and voted in favour of the demand for an immediate ceasefire.
By placing the LTTE on the EU list of terrorist organisations, the EU positioned itself on one side and gave the LTTE de facto clearance for carrying on the shootings. As a result, the negotiations under way at the time under Norwegian mediation were blown out of the water and could only be continued with great difficulty outside the EU.
in writing. - (IT) Mr President, I agree with the motion for a resolution on the deteriorating humanitarian situation in Sri Lanka, and therefore voted in favour of its adoption. In my opinion, given the emergency situation of an estimated 170 000 civilians who are trapped in the battle zone between the Sri Lankan army and the forces of the Liberation Tamil Tigers of Ealam (LTTE) without access to the most basic aid, an immediate temporary ceasefire by the Sri Lankan army and the LTTE is needed, in order to allow the civilian population to leave the combat zone. I also believe that national and international humanitarian organisations should be granted access to the combat zone.
in writing. - (IT) Mr President, I voted in favour. As the old Indian proverb says, we do not inherit the earth from our parents; we borrow it from our children. The agricultural lands of southern Europe are crying out in warning. They are suffering increasing environmental pressure with negative consequences such as disruption of the hydrogeological balance, rising sea levels and consequent soil salinisation, agricultural land loss, a reduction in biodiversity and greater vulnerability to fire, plant disease and animal disease.
It is thus clear that one of the priorities for agriculture must be to draw up a common plan of action, mainly through programmes aimed at preventing the deterioration of and protecting agricultural land.
Approaches to combating soil degradation must include a strategy for soil conservation by focusing greater attention on the maintenance of hydraulic systems used in agriculture and on afforestation programmes. Dryland farming techniques, crop rotation, the use of appropriate genotypes and controlling evapotranspiration are also particularly important.
We must also provide training and refresher programmes for those working in the sector and the general public, with the dual aim of seeking specific solutions and raising user awareness of the need for a more sustainable use of natural resources and the land.
Soil deterioration is a problem which cannot be ignored. I am therefore pleased with the initiative of drafting a report specially devoted to combating this problem. Agriculture offers the best method for halting this phenomenon as long, however, as the pedoclimatic features are respected in the process.
However, as I have also highlighted through the amendments tabled and accepted by the Committee on Agriculture and Rural Development, I believe that this report must be applicable throughout the whole of the European Union. Unfortunately, climate change and soil deterioration are no longer isolated phenomena and our approach, therefore, must be consistent throughout the whole of the EU, based on the principle of solidarity.
As the rapporteur also emphasises, we not only need to recognise this problem of soil deterioration, but we also have to allocate the necessary financial resources to combat its adverse effects. I am pleased that through the European Economic Recovery Plan EUR 500 million are being earmarked for actions involving adaptation to the new challenges of climate change. However, these are short-term actions. I think that the European Union needs an integrated, financially supported action strategy to prevent and combat the effects of climate change, especially soil deterioration.
I voted in favour of the motion for a European Parliament resolution on the challenge of deterioration of agricultural land in southern Europe, because I believe that the common agricultural policy guidelines must include instruments aimed at combating the effects of climate change and protecting the soil.
I must stress the importance of creating a European observatory on drought and reinforcing the EU's coordinated reaction to fires.
The approach taken by the Group of the European People's Party (Christian Democrats) and European Democrats of rejecting various proposals in this report in order to get its alternative proposal accepted, which we reject, is regrettable. Despite various inadequacies, we agree with many aspects contained in the tabled report, in particular that agriculture is the best means of preventing soil deterioration and requires a reasoned strategy to maintain this activity. We also regard as vital the contribution made by the agricultural population to combating desertification and the pivotal role played by producers in preserving plant cover in regions affected by persistent drought. We also agree with the statement on the negative contribution of intensive agriculture, promoted to a large extent by agro-industry, to soil erosion, rendering it non-productive.
However, we believe that the report should have gone further in attributing responsibility to the EU's agricultural policies and governments, such as those in Portugal, because it is these policies that have encouraged over-exploitation of soil and water and caused environmental damage. We still believe that these problems can be overcome by breaking with these agricultural policies. We support the coupling of agricultural aid to production, allowing the agri-foodstuffs production of countries such as Portugal to grow and, in general, allowing its primary sector to modernise.
in writing. - (SV) This report, which does not form part of any legislative process, recommends, among other things, an EU forestry policy, a specific EU fund to finance preventive actions in connection with climate change and an EU-funded observatory for drought and the like.
We believe that the environmental responsibility for agricultural land must rest, first and foremost, with the Member States. There is no reason to declare the Member States to be incapacitated in this way in this area.
As usual, the June List observes that, in this situation, it is fortunate that the European Parliament does not have powers of codecision in respect of the EU's agricultural policy. Otherwise, the EU would fall into the trap of protectionism and of increasing subsidies to various special interests within agriculture.
I have voted against this report.
Climate change is accelerating the processes of soil deterioration and desertification, especially in the Member States in south-east Europe, including Romania. This is the reason why these phenomena must be dealt with in a coordinated manner, through consistently reviewing agricultural policies and exchanging experiences and good practice between Member States, under the coordination of the European Commission.
I firmly believe that there are numerous examples showing effective management of soil and water and the use of resistant crops which can regenerate the soil. There are specialist research institutes in this field, including one actually located in the county which I represent in Romania, Dolj. Sharing these experiences and extending their application to the areas affected by desertification can result in damaged lands being restored to agricultural use and, consequently, in stimulating production. The pilot project proposed for the 2009 Community budget is, in fact, an opportunity to do this. I support the rapporteur's proposal to set up a European Centre for Drought Monitoring.
I call on the European Commission to deal with this issue with the utmost responsibility as part of the CAP reform and to provide Member States with an effective set of financial instruments which support the fight against desertification in order to ensure sustainable agriculture and food security for Europe's citizens.
I welcome the report from our fellow Member, dealing with a subject which is extremely important from a social and economic perspective. Soil deterioration not only affects the lives of people living in the relevant regions, but also the potential for economic development. In Romania we have seen in recent years the damage which can be caused by this phenomenon: ruined houses and people left without the basic necessities to ensure their subsistence, a fall in agricultural production of up to 30-40% and a southern region at risk of desertification.
The economic impact of this phenomenon is indisputable: a fall in the incomes of citizens who live in the affected regions, along with a rise in food prices. This is the reason why the European Union has the obligation, based on the principle of solidarity, to contribute to the fight against this phenomenon and to supporting those affected by it. As I also suggested in written declaration 0021/2009, which I tabled with colleagues of mine, the EU needs a special financial mechanism to prevent and combat the effects of climate change. This must be a flexible financial mechanism to help release funds in the shortest time possible, supported by a medium- and long-term strategy and action plans which take account of the varied impact of climate change on the EU's regions.
in writing. - (IT) Mr President, I welcome Mr Aita's report on the challenge of deterioration of agricultural land in the EU and the response through EU agricultural policy instruments.
Indeed, I approve of the report's aim, which is to set out pointers, ideas and practical proposals for consideration in due course with a view to formulating a common strategy for the recovery, conservation and improvement of agricultural soils. Given the current crisis, it should be pointed out that soil protection is a means of safeguarding our production potential, which is of political and strategic importance, of maintaining an import-export balance and of ensuring a degree of autonomy and negotiating leeway in multilateral forums.
in writing. - It is important in this time of financial and economic crisis that we maintain and strengthen workers' rights to ensure that the costs of the crisis do not fall on those least able to bear it. It would be all too easy for this to happen unless we ensure that the balance of forces is not allowed to shift to favour employers over employees. I therefore support this resolution. I only wish it were stronger.
in writing. - (IT) Mr President, I voted in favour of the motion for a resolution on employees' participation in companies with a European statute. We also need to facilitate constructive dialogue between institutions and employees in light of the recent rulings of the European Court of Justice. Furthermore, I agree with the point expressing the need for the Commission to assess crossborder problems with regard to corporate governance, tax law and employees' financial participation in shareholding programmes related to this consultation.
I voted in favour of this motion for a resolution because I support this initiative which calls on Member States to devise cooperation mechanisms aimed at preventing the detrimental effects on families, especially children, of living apart from their parents and of the distances between them.
in writing. - (FR) This text on migrant children left behind in the country of origin describes a poignant situation of children left to their own devices or with more or less well-intentioned third parties, threatened with ill-treatment or subject to psychological problems or problems with their education, socialisation and so on.
This proves that immigration is a human drama which creates inhuman situations.
Everything must be done to put this right, to promote the unity of families in familiar cultural and social environments.
In a word, and this is the only solution, everything must be done to reverse the immigration flows, to dissuade those who are tempted to leave their country, to promote development and ensure that families are reunited only in the countries of origin.
This is how you should use the resources that you have dedicated to 'importing' or acclimatising to Europe the people who are attracted by the mirages that you maintain.
in writing. - (FR) It is a known fact that Europe wants to take care of everything and be everywhere. With this resolution on migrant children left behind in the country of origin, the European Parliament has reached the height of madness with proposals which are not only demagogic, but also aim at turning the Member States into the guilty parties.
We are told that the Union has paid insufficient attention to the phenomenon of children left behind in their countries when their parents migrate. The Member States should implement measures aimed at improving the situation of these children left behind and guarantee them normal development, in terms of their education and social life. It is like being in a dream! After the measures encouraging the reuniting of families in the receiving countries and right of abode for the families themselves, now it is time for measures for the children who do not migrate.
The problem of immigration will not be solved like this. The logic is wrong. It is not the children who stay behind who should be helped; it is the families and the entire populations from these countries who should be helped and encouraged to stay at home.
in writing. - (SV) As the barriers across borders within the EU disappear, the opportunities to seek work in an EU Member State other than one's own increase. This is a very positive development, which gives people the chance to do something themselves to improve their own lives and those of their families.
The rapporteur admits this, but nevertheless chooses stubbornly to concentrate on the negative aspects that the absence of a parent seeking an income abroad can entail.
I feel that it is unreasonable for the European Parliament to direct the individual Member States' social and education policy in the intrusive way proposed. We need to show our respect for, and trust in, the Member States and their democratically elected assemblies to look after their people and their people's welfare by themselves.
I have therefore voted against this resolution.
I voted in favour of this European Parliament resolution to improve the situation of children left behind in the country of origin by their parents who have gone to work abroad.
However, I would like to emphasise that it is not enough to make a commitment in this respect. We need concrete measures to ensure these children's normal development in terms of health, education and social life, and guarantee their successful integration into society and, later on, into the labour market.
For example, national authorities must develop a series of educational programs specifically to deal with this problem. Not only children should benefit from programmes of this type, but their migrant parents too. The latter must also be involved in information and empowerment programmes which tell them about the adverse effects that going to work abroad has on family life, especially on their children.
in writing. - (IT) Mr President, following Mr Andersson's oral question, I will vote in favour of the motion for a resolution on migrant children. Indeed, labour migration has steadily increased over the past decades, and most of the world's migrants - 64 million - reside in Europe. Furthermore, I believe that migration can have a positive impact on households in the sending country, because through remittances and other channels it reduces poverty and increases investment in human capital. I therefore agree that we must ask Member States to take steps to improve the situation of the children left by their parents in the country of origin and ensure their normal development in terms of education and social life.
I voted in favour of the motion for a European Parliament resolution on migrant children left behind in the country of origin as I feel that the situation of these children must be significantly improved. Every child has the right to a complete family and an education so that they can develop harmoniously. I feel that we must support these children as they represent the future of Europe and the European Union.
in writing. - We have to do all we can to help children of immigrants fulfil their potential and flourish in their new environment.
in writing. - (SV) The June List is very positively disposed towards future enlargements of the European Union. However, it is of the utmost importance that the candidate countries de facto meet the requirements laid down and are thereby fully democratic states governed by the rule of law on accession. The Copenhagen criteria must be met, the legislation that we agree on must not only be introduced but also upheld in practice and legal certainty must be guaranteed.
The three countries that we have discussed today certainly have the potential to be Member States in the future, but it is important that we do not ease up on the requirements. Experience shows that progress is most rapid before membership negotiations are initiated and goes more slowly during the negotiations, particularly if these negotiations are perceived to be heading towards a successful outcome.
I voted for the resolution on the Croatia progress report for 2008 and I am delighted that this resolution has been adopted in the EP by a large majority.
The resolution praises the fine results achieved by Croatia in 2008 in passing laws and carrying out the reforms necessary for obtaining EU membership. These results must be constantly reinforced through the adoption and implementation of reforms.
I believe that the border dispute between Slovenia and Croatia will be successfully resolved thanks to the personal involvement of Commissioner Rehn, to the satisfaction of both sides, so that rapid progress can be made in the negotiation procedure for accession. Of course, for a successful result it is necessary to have a consensus and in particular the good will of the Governments of Slovenia and Croatia to find a satisfying and sustainable solution.
And we must not consider only Croatia in this resolution. We must not forget the pioneering role of Slovenia which to a significant extent started the pro-European process in the Balkans. Slovenia was the first Balkan country to join the EU and the Schengen area, it has become a member of the Eurozone and it is an example and an inspiration to other Balkan countries.
I believe that the accession talks with Croatia will be completed by the end of 2009.
in writing. - (IT) Mr President, I do not agree with the motion for a resolution on the progress made by Croatia, and have therefore voted against it. As I have said many times before this House, I do not believe that Croatia has made sufficient progress. Let them give back what they stole from our Istrian and Dalmatian refugees from 1947 onwards. Then, and only then, will we be able to discuss Croatia's accession to the European Union. The dispute over the property of those expelled from Istria, Rijeka and Dalmatia, if not definitively settled, will in fact make dialogue between the two peoples impossible.
I value all efforts, including action taken by both Croatia itself and by the European Union, to strengthen existing relations between the two partners. I would encourage further cooperation and the joint resolution of existing problems, particularly in view of the fact that the Croatian Government wants to address both the internal and bilateral problems it currently faces. In the spirit of European solidarity, without any differences or barriers, we should assist them in this endeavour.
I voted in favour of the motion for a European Parliament resolution on Turkey's progress report 2008. Given the slowdown in Turkey's reform process, the Turkish Government must prove its political will to continue the reform process to which it committed itself in 2005, towards a more democratic and pluralistic society.
in writing. - We favour the accession of Turkey to the European Union given that the country fulfils the Copenhagen criteria and that accession is supported by the Turkish population. We regret, however, that we were not able to vote in favour of the progress report on Turkey voted today. The report unfortunately comprises both serious lacks and misdirected demands. For example, in paragraph 20 unreasonable demands are made of a democratic party. In paragraph 29, Turkey is encouraged to cooperate closely with the IMF, and in paragraph 31 the country is said to be obliged to conclude FTAs with third countries. The report does not make sufficient reference to breaches of human rights or to the critical situation of national minorities, in particular the Kurds. The Armenian genocide is not mentioned at all, which differentiates this report from earlier resolutions from Parliament.
in writing. - (FR) Once again, Parliament, completely hypocritically, has passed a resolution asking the Turkish Government to show its political will to pursue its reforms.
The truth is that you want, at any price, and against the wishes of the peoples of Europe, to continue the negotiations for Turkey's accession to the European Union, despite Turkey's continuing refusal to recognise Cyprus and despite the fact that the democratic reforms are at a standstill.
You should have offered Turkey a privileged partnership, but to do so you would have had to admit that Turkey is not a European state and, thus, has no place in the European Union.
It was high time to respect the opinion of the peoples of Europe, most of whom are strongly opposed to your fateful project and to give up the accession negotiations with Turkey once and for all.
I solemnly remind you that, at a time when the European nations are fighting fundamentalist networks and when, in France, our principle of secularism is challenged by the rise of militant Islamism on our soil, it is particularly dangerous to continue accession negotiations with a nation which is, without doubt, respectable but whose government defends a radical Islam.
in writing. - (FR) Like the previous reports on Turkey, the one by Mrs Oomen-Ruijten does not question the Euro-Brussels dogma that 'Turkey must accede to the European Union'. Thus Mr Sarkozy, once again betraying his election promises, opened two chapters of the accession negotiations while he was presiding over the European institutions.
However, our peoples reject the inclusion of this Asian country with a population that has become 99% Muslim since the Armenian genocide and the disappearance of the other Christian communities. This country is led by an Islamist party and its army is occupying the territory of the Republic of Cyprus, a member of the European Union. They also remember that, over the centuries, the Turks have been the main threat to Europe. It was only in the 19th century that the Greeks, Romanians, Bulgarians and Serbs cast off the Ottoman yoke.
The stubbornness of the Eurocrats in trying to give Turkey entry to Europe, as with their stubbornness in imposing the Treaty of Lisbon, shows the anti-democratic and anti-European nature of the Europe of Brussels. On 7 June, our peoples will have the chance to express their will to build a new Europe: a Europe of European nations, free and sovereign.
Within this Parliament there are three points of view about the future accession of Turkey to the EU.
The first view, advocated by the former US president George W. Bush, is that accession is very desirable as Turkey can supply a lot of cheap labour and soldiers and is a loyal NATO member.
The second view is that the accession of Turkey will always be undesirable as the country is viewed as Asian, Islamic, too large and too dangerous.
We, and our group, have always supported a third view, which is that Turkey must be able to join the Union if desired. This is important for the many Europeans of Turkish origin.
Before we get to that stage, the country must become a complete democracy, without political prisoners, without a prohibited media and without proscribed political parties. The Kurdish language must be given equal rights in administration, education and the media, the high election threshold for the parliament of 10% must be abolished and the Kurdish south-east must be given autonomy in a decentralised state. The genocide of the Armenians in 1915 must no longer be denied, no more than the Germans can acceptably deny the genocide of the Jews between 1938 and 1945. Mrs Oomen-Ruijten's report is much too weak in this regard. For that reason, we are sad to say that we feel we must vote 'no'.
Paragraph 45 of Mrs Oomen-Ruijten's report contends that the EU's accession negotiations with Turkey should be expanded. The Dutch People's Party for Freedom and Democracy (VVD) has major objections to this. In the VVD's view, Turkey has made too little progress in recent years and there is therefore no reason to speed up negotiations.
The VVD believes, in fact, that Turkey must first adhere to a number of firm commitments. If Turkey has not complied with these by the end of this year, the VVD is of the opinion that the accession negotiations must be put on hold. It is our belief that this is not the time to be sending Turkey positive signals. Instead, it is time for Turkey to send positive signals to the EU.
Despite our major opposition to paragraph 45, the VVD delegation has decided to vote 'yes' on the report as a whole, given that we do agree with the rest of the text.
in writing. - (EL) I voted in favour of Mrs Oomen-Ruijten's report as a whole. However, I would like to expressly state that I disagree with and I am not bound by and therefore voted against Amendment 9 to paragraph 40 of the text, which was tabled initially by the Group of the Greens/European Free Alliance and supplemented by the rapporteur. The amendment is worded as follows: 'except for temporary transitional derogations' (referring to temporary transitional derogations from the four fundamental freedoms of the EU) and is attached to the final text. In explaining my vote, I would clarify that it is in no way binding on me and, as such, I do not endorse the amendment in question, because I consider that it is disrupting to the process of finding a democratic and European solution to the Cyprus problem.
I have supported this report, which describes in detail Turkey's relations with the EU and the process required to obtain membership status.
Both I and those I represent strongly support Turkey's candidature for the EU and not only because of the good relations between our countries. We sincerely believe that the EU has a tremendous potential to effect change. As citizens from East European Member States can confirm, acquiring a definite European perspective triggers a radical change in both internal public debate and in a country's foreign policy options.
I strongly believe that once Turkey's membership status becomes a question of 'when' rather than 'if', it may be easier to resolve the tensions which are fuelling the current social polarisation. This is precisely why the EU must give Turkey a clear signal regarding the completion of its accession procedure within a reasonable timeframe, which will provide the fillip required for the reform process and for cooperation on matters of common interest.
On the other hand, this reality does not alter the fact that, until then, the EU expects the Turkish authorities to assume continuously and without hesitation the role of partner and future EU member, including in its relations with relevant players in the Middle East and Eurasia.
As a social democrat, I voted in favour of this report in order to support Turkey in the accession process. I urge the EU Commission and Council to accelerate the negotiation process, which includes opening an Energy chapter, especially in the current climate of the economic crisis and bearing in mind the important role which Turkey can play through its contribution to Europe's energy security.
I also welcome the adoption in May 2008 by the Turkish parliament of the package of employment measures intended to promote employment opportunities for women, young people and the disabled. However, I would like to express concern about the unfavourable state of the labour market, which offers jobs to only 43% of the working population and, especially, about the fall in the general employment rate among women.
I support the requests made to the Turkish Government to continue to implement tangible measures aimed at consolidating the role of women in the political, economic and financial sectors, for example, through using temporary measures to ensure their active involvement in politics.
in writing. - (IT) Mr President, I have voted against the 2008 progress report on Turkey. The fact is that there are too many unresolved issues for us to claim that significant progress has been made on the accession negotiations, which began almost four years ago. I refer to the situation of the Kurdish population, to capital punishment, which is still in force in Turkey, and to the cultural and religious issues that need to be addressed. Under no circumstances can these be dealt with superficially or lightly.
I welcome the clear majority in favour of the resolution on Turkey. We need to make it clear to the Turkish Government that the standstill in the reform process that has lasted for years has consequences.
Freedom of expression and freedom of the press, in particular, have suffered severe setbacks. This is especially evident in the current behaviour of the Turkish Government towards the Doğan Media Group. The ruinous fines being demanded on account of alleged tax evasion are disproportionate and are tantamount to censorship of the media.
No progress has been made with regard to religious freedom, despite the new Law on Foundations. Religious minorities continue to be discriminated against and harassed. I am pleased that my proposal to call on Turkey to retract its plans for the expropriation of the Monastery of St. Gabriel in Tur Abdin has been included in the motion for a resolution.
We are also demanding that Turkey complies with the EU's ecological and environmental standards and respects the rights of the people affected in connection with the dams in the South-East Anatolia Project.
Rather than being on its way to meeting the Copenhagen criteria, Turkey is moving ever further away from our fundamental values. Does the Turkish Government really want to set the Republic on a new democratic foundation? The court procedure against the AK Party and the mysterious Ergenekon proceedings present a picture of a deeply divided society that is neither willing nor able to meet the challenges presented by the European Union. It is therefore time we finally started talking specifically about a privileged partnership between the EU and Turkey.
in writing. - While I support the main thrust of this report, I oppose the lack of balance on the particular question of Cyprus. I strongly oppose Amendments 14 and 15, which are directed exclusively against Turkey on several questions, including the fulfilment of international obligations, and make no equivalent calls for action or engagement on the part of the Greek or Greek Cypriot authorities. During the Committee stage, my amendment rejecting the idea that resolution of the Cyprus question is to be achieved through unilateral action by Turkey was not accepted. I called on the Council - as a preliminary step - to give practical effect to its commitment of 26 April 2004 to end the isolation of the Turkish Cypriot community. Nevertheless, without abandoning my reservations, I voted in favour of the report.
in writing. - (EL) The Greek Communist Party voted against the motion for a resolution on the FYROM. It has repeatedly voted against the integration of the FYROM and other countries into the EU for the same reasons that it is opposed to the integration of Greece.
The motion for a resolution calls for the integration of the FYROM into the EU to be speeded up so that it can be turned from a US/NATO protectorate into a Euro/US/NATO protectorate and quickly annexed to the EU. The New Democracy, PASOK, SYRIZA and LAOS parties agree with this general line, focusing their 'differences' on the question of the name of the FYROM, and have voted on this count against the report, which really is negative as far as the Greek positions are concerned, as it calls on them not to obstruct the integration of the FYROM into the EU.
The Greek Communist Party has voted against all the relevant reports, because it considers that the question of the name comes under the more general imperialist interventions in the Balkans and infighting between the imperialist powers. That is why it has taken a stand on the inviolability of borders and the fact that there are no unredeemed or other claims. There is no Macedonian ethnic minority. The word Macedonia is a geographical term. The New Democracy, PASOK, SYRIZA and LAOS parties, subscribing to the philosophy of the European one-way street, are concealing from the peoples of the Balkans the political expediencies of the EU, which deals with minorities on the basis of its interests.
The Greek Communist Party supports the united, anti-imperialist fight of the peoples of the Balkans and opposition to the US/NATO/EU policy.
in writing. - (IT) Mr President, I have voted against the motion for a resolution on the progress made by the Former Yugoslav Republic of Macedonia in 2008. We have come to the point at which we must decide whether to create a large common market, for which we must of course establish clear rules, or whether we want to create a Europe that is an expression of a single strong and sovereign identity. For this reason, on the basis of the elements listed in the motion for a resolution, which I believe to be insufficient, I oppose the report.
I think that the EU institutions must continue to support the International Criminal Court in The Hague. This court has tried many war criminals but, at the same time, we must also bear in mind the broader significance of its decisions, such as its contribution to the process of reconciliation between the peoples of the Western Balkans.
I want to draw your attention to the fact that some of the indictments or verdicts issued by the ICC in The Hague have been regarded as controversial in different regions of the Western Balkans. Lessons can be drawn from these reactions, which form part of the ICC's legacy. These reactions highlight at the same time the need for an Appeals Chamber as well as an outreach programme.
Let us not forget, however, that many other war criminals have not yet been tried. The EU institutions must support the investigations conducted at national level in the Western Balkan states. The EU Council must set out clear norms for evaluating the performance of the judiciary in the countries in the region after the International Court's term comes to an end.
Those responsible must be duly tried and punished, individually, based on their actions.
Justice must be applied in the same way for everyone.
in writing. - I voted in favour of this report which will ensure that all those who committed War Crimes in the former Yugoslavia will not escape justice. I support this report because it will extend the temporary ICTY which prosecutes those who committed war crimes in the former Yugoslavia by two years, ensuring enough time for the completion of ongoing trials.
I voted in favour of the European Parliament resolution on water in the light of the Fifth World Water Forum as I believe that we urgently need to devise global policies on water supply and management in order to achieve the Millennium Development Goals (MDG). These provide for the halving by 2015 of the proportion of people without access to safe drinking water.
However, the global financial crisis means that the Member States need to step up their support for the least developed countries, through public development aid and cooperation in adapting to and mitigating the effects of climate change.
Not even water can escape the privatising and liberalising zeal of the majority of the European Parliament. The resolution is right when it says, albeit in the conditional, that 'water is a shared resource of mankind and that access to water should constitute a fundamental and universal right' and that 'water is assumed as a public good and should be under public control'. However, what follows is serious and unacceptable. It declares that, while water may be under public control, its management can be handed over 'partly or totally' to the private sector. This means keeping under public control the role of investment in collection and supply infrastructures, while giving the private sector the profitable role, namely the charging of consumers. These experiments have already been conducted in several countries, particularly in Latin America, where prices have grown exponentially and quality has deteriorated.
We also do not agree with agriculture being held responsible, with agro-industry and small farmers being treated equally so that the latter suffer from high water prices. As the capitalist crisis grows, water seems to be a tempting asset which can generate the profit that capital so greatly needs. We continue to believe that water must be kept exclusively as a public good, in terms of both collection and supply.
in writing. - (FI) Mr President, I voted in favour of Mr Berman's resolution for the Fifth World Water Forum. The World Water Forum meets every three years and takes place next week in Istanbul. It is an opportunity to discuss global policy solutions for managing water and water resources and preparing the groundwork for them.
Two years ago, I myself drafted a report on water management in the developing countries for the ACP-EU Joint Parliamentary Assembly. As is evident from Mr Berman's resolution too, poor management is largely the reason why the world's water situation is bad. Support is needed, mainly to increase regional decision making and cooperation.
It is also obvious that the public sector cannot alone come up with the World Bank's estimated USD 49 billion a year (up until 2015) to develop water infrastructures. To address the problems of water supply, a solution could be found to establish the funds needed by means of a partnership agreement between the public and private sectors, especially as state-owned companies are suffering from a dearth of funds and there is no chance of privatisation.
Nor should the importance of research be underestimated in finding a solution to water problems. Adequate monitoring of, and investment in, subterranean water resources are also vital. Like energy, water is becoming more and more a political issue, and there is going to be a massive struggle to ensure access to it. There is an obvious need to make it a political priority before it is too late.
I voted against this resolution in the final vote. I did so not because the report, overall, is not good, but because one element in it was so important, in my view, that I just could not bring myself to vote 'yes'. Water is not a tradable commodity; it is a basic necessity of life, and something that everyone has a right to.
The use of water is not a choice for human beings, it is essential in order to stay alive and, for that reason alone, it is not appropriate to regard it as a commercial or economic commodity. The provision of water must be, and remain, in public hands. Past positions taken by the European Parliament have already made it clear that water is a right, and the wording of this report would weaken that stance.
in writing. - (SV) Water is a prerequisite for all life on Earth. However, the responsibility for safeguarding access to this necessity does not rest on the EU's shoulders. It is through international cooperation within the framework of UN cooperation that the countries of the world should seek solutions to the problem of how to improve access to water.
Since the rapporteur's proposal leads in a completely different direction, I have chosen to vote against the resolution.
Sustainable development cannot be imagined without the protection and proper management of the vital resource of WATER. I wholeheartedly back points 15 and 16 of the resolution aimed at supporting local public authorities in their efforts to implement a democratic water management policy that is efficient, transparent, regulated and respectful of sustainable development objectives in order to meet the needs of the population.
I would like to join with the requests submitted to the Commission and Council to recognise the fundamental role played by local authorities in the protection and management of water, in order to make them accountable with regard to managing the water sector. I regret the fact that the competences of local authorities are not utilised more by European cofinancing programmes.
In the case of Romania, which has been granted a transition period in this area until 2018, it is vital that investments are speeded up, especially now when poor populations are the most vulnerable to climate change, as well as the least able to adapt to it.
in writing. - (IT) Mr President, I have voted in favour of the motion for a resolution on the Fifth World Water Forum, to be held in Istanbul. I firmly believe that water is one of humanity's common resources and that it should be regarded as a fundamental and universal right. Furthermore, I would argue that water should be proclaimed public property and placed under public control, regardless of the fact that it is managed wholly or partly by the private sector. Lastly, I hope that systems of general water distribution subsidies, which undermine incentives for efficient water management by creating overuse, will be scrapped in order to free up funds for targeted subsidies in particular for poor and rural populations, aiming at affordable access for all.
in writing. - Water is a precious resource, and access to clean drinking water across the world has to be a key priority. Too many people, in 2009, in the developing world have no access to clean drinking water. We have to focus our efforts in helping countries and communities in the poorest parts of the world have access to this resource.
in writing. - History is littered with wars over access to land and oil, but I fear they will pale into insignificance when compared to likely future conflicts over access to water.
Water is the most vital of all resources: life is impossible without it. Yet even in developed countries we are seeing serious water shortages. The consequences for less developed countries are catastrophic.
The international community must take access to water much more seriously before it is too late. As we have seen in Copenhagen this week, climate change is accelerating at an alarming rate, which will further exacerbate water shortages. Access to clean water is a basic human right, so let us make it a major campaign.
in writing. - I support this Resolution which brings forward specific recommendations for the European Commission to strengthen its support for health services in sub-Saharan Africa and to review the balance of the European Community funding with a view to prioritising health system support.
Half the population of sub-Saharan Africa is still living in poverty. Indeed, Africa is the only continent that is not progressing towards the Millennium Development Goals (MDGs), especially the three health-related MDGs - on infant mortality, maternal mortality and the fight against HIV/AIDS, tuberculosis and malaria - which are crucial to addressing poverty but at current progress are the least likely to be achieved by 2015. Basic healthcare infrastructure needs stable, long-term financial support if the health-related MDGs are to be delivered. Indeed, this must include access to sexual and reproductive health services.
I voted to adopt the Resolution on an approach to health services in sub-Saharan Africa. This part of Africa will not be able to develop without a real improvement in the health of its population. The list of threats to health in this region is exceptionally long and well known, and the fact that these threats are real is most emphatically confirmed by the estimated life expectancy of the population. Often, the average life expectancy in individual countries is similar to that in medieval Europe. This fact is painful, regrettable and frustrating, but it should also motivate developed and wealthy countries to provide more intensive and more effective aid. It is a good thing to be involved in projects that aim to save lives. There is nothing more human and, at the same time, European. Let us save those whose lives are threatened. That is the least we can do.
in writing. - (SV) The rapporteur's depiction of human suffering throughout sub-Saharan Africa is a terrible reminder of how important it is to continue, and to intensify, the fight against poverty.
The proposals presented by the rapporteur, however, are based entirely on the idea that the EU should play a leading role in the Member States' aid policy. We in the June List are opposed to this. The EU must not carry out aid operations, nor should it try to influence the Member States' activity in this area.
Aid is an area in which, unfortunately, our experiences are quite depressing. It is therefore important to be able to experiment with new forms of aid. Our own country, Sweden, is currently looking for new and interesting paths. At this historic time, to repeatedly take away the Member States' opportunities to think in new ways and to reform aid policy is utterly wrong. The responsibility for aid is, and should remain, a matter for the Member States.
International cooperation with a view to finding solutions for improving health care in sub-Saharan Africa should, first and foremost, be sought within the framework of the United Nations, not the EU.
I have therefore voted against this resolution.
in writing. - (IT) Mr President, I have voted in favour of the motion for a resolution on EC Development Assistance to Health Services in Sub-Saharan Africa. EC aid to the health sector has not risen since 2000 in proportion to overall development assistance, despite the commitments made by the Commission on the Millennium Development Goals and the health crisis in sub-Saharan Africa. For this reason, I believe it is right and necessary to make a joint commitment in order to see better results on health and to meet the health development targets agreed at international level.
in writing. - (IT) Mr President, I have voted in favour of the motion for a resolution on implementation of the Single Euro Payments Area (SEPA). I think it is extremely important to support the creation of the SEPA, which is subject to effective competition and where there is no distinction between cross-border and national payments in euro. Finally, I believe that the Commission, as stated in the proposal, should be called on to set a clear, appropriate and binding end-date, which date should not be later than 31 December 2012, for migrating to SEPA products, after which date all payments in euro would have to be made using the SEPA standards.
in writing. - The EPLP wishes to see the Single European Payment area a success. That is why we cannot support the amendments to this report which extend the life of the MIF (multilateral interchange fee). This fee is uncompetitive and raises costs for consumers. This would undermine the thrust of the report's objective of making sure the single market breaks down barriers and reduces costs. We could not support this resolution in the final vote because these amendments were accepted.
in writing. - (IT) Mr President, I voted in favour. I support Mrs Koppa's report on the importance of the EU-Brazil Strategic Partnership, since the partners share the same world view on the basis of their historical, cultural and economic ties. Together they can encourage change and solutions at global level, for example by working closely to promote and implement the Development Goals in order to tackle poverty and economic and social inequalities at global level, by strengthening cooperation in the area of development aid, including triangular cooperation, and at the same time by working together to combat international terrorism, drug trafficking and crime.
Taking into account the central role played by Brazil in Latin American integration processes and the EU's interest in reinforcing dialogue with that region, and that the EU welcomes the initiatives taken by Brazil to promote political and economic integration between Latin American countries, we agree that Brazil deserves recognition as a main promoter of the recently established Union of South American Nations (UNASUR).
We must also acknowledge Brazil's role as mediator in the resolution of regional conflicts in Latin America and the Caribbean, on the basis of respect for the principles of national sovereignty, non-interference and neutrality, with a positive effect on political stability in the region.
I voted in favour of this report. Brazil was the last BRIC country to engage in a summit with the EU, which took place in July 2007 during the Portuguese Presidency. It was therefore a natural reflection of the relations that Portugal has always maintained with Brazil. As was said in this House in September 2007, Brazil is a country whose 200 million inhabitants speak one of the most common European languages in the world, Portuguese, and whose historical, civilising and cultural traditions have a close relationship with European traditions. This is proven by the various political agreements throughout history to the present day. This relationship will help to build other bridges with Latin America.
Given Brazil's recognised potential and its current economic and political performance at regional and global level, this Strategic Partnership must not be regarded as a future hindrance to other partnerships with Mercosur. It should in fact be acclaimed as an example, in which the EU has obtained the necessary consensus on the common commercial and political interests. It should be noted that both sides regard multilateral action as essential, based on the United Nations system and within the framework of the World Trade Organization.
Finally, I must say that I am somewhat curious about the future scope to be given to the cooperation protocols on education and culture.
in writing. - (IT) Mr President, I have voted in favour of Mrs Koppa's report on the European Union-Brazil Strategic Partnership. The role of the partnership is of prime importance; it should provide fresh impetus for the conclusion of the EU-Mercosur Association Agreement, which is itself an EU strategic objective for deepening economic and trade relations, as well as expanding political dialogue and cooperation, between the two regions. In addition, the strategic partnership should be a tool to promote democracy and human rights, the rule of law and good governance at global level.
I voted for the proposal for a European Parliament recommendation to the Council on the European Union-Brazil Strategic Partnership because I feel that this is beneficial to both sides and can contribute to the development of ties between these two entities with the aim of promoting the common good in both areas and throughout the whole world.
in writing. - (IT) Mr President, I voted in favour. Given the fact that Mexico and the EU have maintained cooperation relations since the 1970s, I share the hope that this strategic partnership will represent a tool with which to strengthen cooperation between the partners in international forums such as the World Bank, the International Monetary Fund, the OECD and the G20, the G8 and the G5, in order to seek solutions to the world financial crisis and to formulate a common response aimed at restoring confidence in financial institutions, in line with the San Salvador Declaration.
Mexico's geographical location gives it a strategic position as a 'bridge' between North and South America and between the Caribbean and the Pacific. It is hoped that this strategic partnership can institutionalise annual EU-Mexico summits and give fresh impetus to the EU-Mexico Global Agreement in various political spheres including human rights, security, anti-drug trafficking, the environment and technical and cultural cooperation.
In light of the Council resolution of 11 October 2007 on the murder of women (feminicide) in Mexico and Central America and the role of the European Union in fighting this phenomenon, we hope for more dialogue, more cooperation and the exchange of best practices.
in writing. - (IT) Mr President, I welcome the report by Mr Salafranca Sánchez-Neyra on an EU-Mexico Strategic Partnership. It is indeed crucial that this strategic partnership should mark a qualitative leap in EU-Mexico relations both multilaterally in terms of issues of world importance and in strengthening the development of bilateral relations.
For this reason I have every confidence that this agreement will lead to closer coordination of positions on crisis situations and issues of world importance, on the basis of shared interests and concerns. Lastly, I hope that it will be seen as an opportunity to debate how better to implement the clause on human rights and democracy, which are essential values in all the agreements and for both parties, and to evaluate compliance with it, including development of its positive dimension.
in writing. - The EU needs to take a greater interest in the increasing violence in Mexico created by drug wars. The doubling in murders related to drug violence is a worrying situation.
in writing. - (FR) The worthy sentiments propounded by the different political groups, with the notable exception of the Communists (and with just cause), is merely an echo of the political correctness spouted by the hippies of international show business. The cause of Tibet, the real liberation struggle, has been throttled by the stranglehold of trendy Europeans short on spirituality. It is a prime example of what not to do in internal and international policy.
The Members wish to condemn with the utmost politeness the exactions of the Chinese Communists whilst declaring themselves in favour of autonomy for a region which is not the historic Tibet. The idea of autonomy for Tibet, the 'Save Tibet' path, is just waving a leash in front of an impotent elite and a people which has been slaughtered, both spiritually and physically.
Tibet, like other oppressed nations, shows what happens when a Communist dictatorship is installed and the weapon of invasive immigration is used to prevent any going back, be it on a political, ethnic, cultural or spiritual level.
Tibet has without a doubt missed its chance of regaining its sovereignty by not keeping up the armed struggle following the exile of its leader. The road to follow now is one of a fight for independence, for 'Free Tibet', and not one of slavery perpetuated under the guise of a paper 'autonomy'.
in writing. - (IT) Mr President, I wholeheartedly support the motion for a resolution on the 50th anniversary of the Tibetan uprising and dialogue between the Dalai Lama and the Chinese Government. The abuse of power, wherever it might take place, must be condemned. On the other hand, it has to be said that the Chinese Government has a moral obligation, among others, to release immediately and unconditionally all those detained solely for engaging in peaceful protest and to account for all those who have been killed or have gone missing, and all those detained, indicating the nature of the charges against them.